DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
A preliminary amendment was filed on 11/24/2020. Claims 1-15 are amended, and claims 16-20 were added. Currently, claims 1-20 are pending and are being examined.
Claim Objections
Claims 5, 7, 12, 14-15, and 17-18 is objected to because of the following informalities:  
Regarding claims 5 and 17, the phrase “in the proximal direction” at the end of each claim should read -in a proximal direction”
Regarding claim 7 and 18, the phrase “the distal part” should read -the distal portion-
Regarding claim 12, the phrase “proximal connecting part” should read -proximal connection part-
Regarding claim 14, the phrase “the inner cover”  on the last line should read -the inner deformable cover-
Regarding claim 15, the phrase “the tip of the barrel” should read -the distal tip of the barrel”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one deformable portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as being dependent on claim 2.
Claim 17 recites the limitation "the stop wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neftel et al. (US 5827262).
Regarding claim 1, Neftel discloses a connector for connecting a medical injection device 12 comprising a barrel and a needle 34 extending from a distal tip of the barrel (fig. 1, syringe 12 comprises a barrel and a needle 34 at the distal end of the barrel) to a container 10 comprising a pierceable septum 22 (fig. 2, stopper 22 in vial or container 10 being pierced by needle 34), the connector comprising:
An inner deformable cover 36 extending along a cover axis (fig. 2, needle cap 36 along the same axis as needle 34), the inner deformable cover comprising a proximal connection part 38 configured to engage the distal tip of the barrel (fig. 1 , cap 36 with end 38 engages with injection tip of syringe, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”), and a distal portion 40 pierceable by the needle (fig. 2, bottom 40 of cap 36 pierced by needle 34),
An outer rigid cover 14 enclosing the inner deformable cover 36 and comprising a distal adaptor 28 configured to engage the container 10 (fig. 1, sleeve 14 enclosing needle cap 36), the outer cover being configured such that a needle tip (of needle 34, figs. 1-2) extends into the distal adaptor 28 when the proximal connection part of the inner deformable cover 36 engages the distal tip of the barrel (fig. 2, tip of barrel engaging with cap 36, and tip of needle 34 extends into flange 28 in the compressed configuration), the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 with annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23),
Wherein the inner deformable cover is compressible along the cover axis between (figs. 1-2, cap 36 compresses towards vial or container 10 along the axis of the needle):	
	A relaxed configuration wherein the distal portion 40 of the inner deformable cover covers the needle tip (fig. 1, bottom 40 of needle cap 36 covers tip of needle 34), and
	A compressed configuration wherein the distal portion 40 is pierced by the needle, the needle tip extending distally out of said distal portion 40 (fig. 2, bottom 40 of needle cap 36 pierced by tip of needle 34, needle 34 extending out of the bottom 40).
Regarding claim 2, Neftel discloses wherein the inner deformable cover 36 comprises at least one deformable portion configured to form a bulge extending radially when said inner deformable cover is in the compressed configuration (see annotated fig. 2 below)

    PNG
    media_image1.png
    345
    712
    media_image1.png
    Greyscale

Regarding claim 3, Neftel discloses wherein the at least one deformable portion comprises at least one bellow (see annotated fig. 2 directly above, bulge creates a bellow delimited by limiting portions).
Regarding claims 4 and 16, Neftel discloses wherein the outer rigid cover comprises an intermediate portion configured to accommodate the at least one deformable portion of the inner deformable cover in the relaxed configuration and in the compressed configuration (figs. 1-2, cap 36 within guide 14 in the relaxed and compressed configurations, also see annotated fig. 2 above)
Regarding claims 5 and 17, Neftel discloses wherein the distal adaptor comprises a stop wall which extends radially relative to the cover axis (see annotated fig. 1 below), and a skirt 28 which extends from the stop wall in a distal direction (fig. 1, flange 28 extending from stop wall), the skirt defining a housing configured to engage a collar 20 (fig. 1, col. 4, lines 58-67) of the container 10 in a position wherein the pierceable septum 22 of the container 10 faces the stop wall (fig. 1, stopper 22 of container 10 facing stop wall), the stop wall being configured to act as a physical stop for the septum that prevents further movement of the container in the proximal direction (fig. 1, stop wall preventing bottle 10 from moving in a proximal direction).

    PNG
    media_image2.png
    263
    786
    media_image2.png
    Greyscale

Regarding claim 6, Neftel discloses wherein the stop wall is provided with an 5opening forming a passage for the distal portion 40 of the inner deformable cover 36 (fig. 1, stop wall has opening to accommodate washer 42 of cap 36), said stop wall being located so that a portion of the needle 34 of a determined length protrudes distally from said stop wall (fig. 2, portion of needle 34 protrudes distally from stop wall in compressed configuration).
Regarding claims 7 and 18, Neftel discloses wherein in relaxed 10configuration, the distal part 42 of the inner deformable cover 36 protrudes distally from the stop wall (see annotated fig. 1 below, washer 42 of cap 36 extending below the stop wall)

    PNG
    media_image3.png
    304
    725
    media_image3.png
    Greyscale

Regarding claim 12, Neftel discloses wherein the inner deformable cover comprises a first flange 42 (“cylindrical washer 42”, see col. 5, lines 18-23) that abuts against a groove 44 (“annular groove 44”, see col. 5, lines 26-30) of the outer rigid cover 14 for preventing any axial movement of the proximal connecting part of the inner deformable cover with respect to the outer rigid cover (fig. 1, ends of washer 42 extending second end 40 interacting with annular groove 44, see col. 5, lines 18-26).
Regarding claim 14, Neftel discloses an assembly (figs. 1-2) comprising: 
A medical injection device 12 comprising a barrel and a needle 34 extending from a distal tip of the barrel (fig. 1, syringe 12 comprises a barrel with inner volume 56, needle 34 extending from the tip of the syringe).
A connector according to claim 1 (see analysis of claim 1 above)
Wherein the inner deformable cover engages the tip of the barrel (fig. 1, cap 36 with end 38 engaging with tip of injection end 32, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”), 
And wherein the needle tip extends into the distal adaptor (fig. 2, tip of needle 34 extending into flange 28 in the compressed configuration), said needle tip being accommodated in a proximal part of the distal portion 40 of the inner cover (fig. 1, tip of needle 34 within area proximal the bottom 40 of cap 36 in the relaxed configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Yevmenenko (US 20160287475)
Regarding claims 8 and 19, Neftel is silent to wherein the skirt is adapted to deflect radially outwardly when connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is adapted to deflect radially outwardly when connected to the container (fig. 1C, main body 36 with grip members 54 including angled wall 58, paragraph 0101, “vial grip members 54 are elastically deformable”, therefore the skirt is adapted to deflect outwardly when connected to the container along with angled walls 58 leading the direction of deflection.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skirt disclosed in Neftel such that it is adapted to deflect radially outwardly when connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable means of improving accommodating the container operatively associated with the skirt, thereby securing the vial in place (see Yevmenenko, paragraph 0101)
Regarding claims 9 and 20, Neftel fails to teach wherein the skirt is provided with a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is provided with a plurality of flexible tabs 54 separated from each other by recesses (fig. 1B, vial grip member 54 on body portion 36), the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container (paragraph 101, “vial grip members 54 are elastically deformable”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skirt disclosed in Neftel by providing a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable enhanced grip to attach the device securely to a vial during use (see Yevmenenko, paragraph 0101, “Vial grip members 54 are attachable to a first vial 80 to secure vial access device 12 to the first vial 80”)
Regarding claim 10, Neftel is silent to wherein an inner surface of the skirt is provided with a plurality of ribs configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt.
However, Yevmenenko teaches a vial adaptor (abstract) wherein an inner surface of the skirt is provided with a plurality of ribs 56 configured to contact the collar of the container 80 for maintaining the container 80 in a fixed position relative to the skirt (fig. 22B, hook protrusions 56 engage with the collar of bottle 80 via corresponding flange 87, see paragraph 0101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skirt disclosed in Neftel by adding a plurality of ribs on an inner surface of the skirt configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt, as taught by Yevmenenko, for the purpose of providing a suitable enhanced means of securely engaging with a flange of the container during use (see Yevmenenko, paragraph 0101), thereby ensuring that the bottle remains inside of the adaptor while the user works with the syringe-connector-vial assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Fowles (US 20030199846 A1).
Regarding claim 11, Neftel fails to teach a sealing cap arranged at the distal end of the skirt.
However, Fowles teaches a vial adaptor (fig. 12, cup assembly 130, see paragraph 0108) comprising a sealing cap arranged at the distal end of the skirt (fig. 12, seal 190, paragraph 0106) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skirt disclosed in Neftel to comprise a sealing cap at the distal end of the skirt, as taught by Fowles, for the purpose of providing a suitable means of sealing the assembly before use (paragraph 0106, “mount the seal 190 therefore hermitically sealing the connector 100”), thereby preventing contamination before use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Cimir (EP 2893916)
Regarding claim 13, Neftel is silent to wherein the at least one deformable portion of the inner cover is made of elastomer material
However, Cimir teaches a fluid transfer device (abstract) wherein a deformable portion of an inner cover 11 is made of an elastomer material (fig.1, spring member 11 covering piercing member 3, see paragraph 0017)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable portion of the inner cover to be made of an elastomer material, as taught by Cimir, for the purpose of providing a suitable material that can deform to allow the needle to pierce the stopper, and return to its original state in the relaxed configuration.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Shluzas (US 20160279333).
Regarding claim 15, Neftel is silent to wherein the needle of the medical injection device is staked in the tip of the barrel
However, Shluzas teaches a safety syringe (abstract) wherein the needle of the medical injection device is staked in the tip of the barrel (paragraph 0073, “various safe injection system configurations are illustrated for needle/syringe body interface configurations which may be termed “staked needle” configurations due to the fact that in each such configuration, a portion of the needle is supported by, or “staked” within, the conventional distal taper construct (144) (i.e., such as a Luer taper) of the syringe body (34).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection device disclosed in Neftel such that the needle in the medical injection device is staked in the tip of the barrel, as taught by Shluzas, for the purpose of providing a suitable configuration that would enhance of releasing the intercoupling between the barrel and the needle for retraction, safe storage, and re-use prevention (see Shluzas, paragraph 0073).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bullington (US 20150246352) discloses a vial adaptor with a needle inside a sheath, wherein the sheath and needle extend into the vial adaptor.
Ivosevic (US 20140261877) discloses a system for fluid transfer with an inner cover surrounding a needle comprising bellows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785